Citation Nr: 0113773	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  93-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968 and from January 1982 to March 1990.

The instant appeal arose from a November 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Seattle, Washington.  This case was remanded by the 
Board of Veterans' Appeals (Board) in April 1994 for further 
development and in August 1997 for due process reasons.  


FINDINGS OF FACT

1.  In a July 1990 rating decision, an RO denied service 
connection for hypertension.

2.  The evidence submitted since the July 1990 RO decision is 
new and bears directly and substantially on the question of 
whether hypertension was incurred in or aggravated by 
service.

3.  Hypertension was not present in service, and hypertension 
was not manifest to a compensable degree within one year of 
service.


CONCLUSIONS OF LAW

1.  The July 1990 RO decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  The evidence submitted to reopen the claim for service 
connection for hypertension is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  Hypertension was not incurred in and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 4.104, Diagnostic Code 7101 (2000); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that it has 
recharacterized the issue on appeal.  The prior Board remands 
characterized the issue as a claim for service connection, as 
opposed to a claim to reopen.  However, closer review of the 
file reveals that the issue on appeal is in fact a claim to 
reopen.  The Board notes that this claim was initially 
treated as a claim to reopen by the RO, but that later 
determinations of the RO characterized the issue as a claim 
for service connection.  Regardless of whether the RO found 
that the additional evidence was sufficient to reopen the 
claim, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). 

In light of these facts, the Board has considered whether the 
veteran would be prejudiced by appellate review of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The undersigned concludes that he would not be prejudiced 
under Bernard by proceeding on the merits.  This is so 
because the RO provided the veteran with an overview of the 
laws and regulations pertaining to issues of new and material 
evidence and the finality of prior decisions in the February 
1992 Statement of the Case.  Further, the Board finds that 
new and material evidence has been submitted to reopen the 
claim.  For these reasons, the Board finds that proceeding on 
the merits would not prejudice the veteran.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(2000).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (2000) reveals that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for hypertension in a July 1990 rating decision.  
The evidence of record at that time included the service 
medical records.  Later that month, a letter was sent to the 
veteran's last address of record, informing him of this 
decision.  No communication was received from the veteran 
within the year after the RO mailed the notice letter, so the 
denial became final.  38 C.F.R. § 20.302(a) (2000).  The 
Board notes that in a written statement dated in January 
1992, the veteran indicated that he desired to disagree with 
the July 1990 rating decision as it pertained to the denial 
of hypertension.  However, he was advised in a February 1992 
letter that the July 1990 decision was final.  Thus, the July 
1990 RO decision is final.  38 U.S.C.A. § 7105 (West 1991), 
38 C.F.R. § 20.1103 (2000).  As a result, the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the July 1990 RO decision.

Since the July 1990 denial, further evidence has been added 
to the record.  The pertinent, additional evidence includes: 
(1) written statements from the veteran and his 
representative; (2) testimony the veteran provided at 
hearings in April 1992 before RO personnel and March 1993 
before a member of the Board; (3) a VA hospitalization record 
dated in January 1971; (4) VA treatment records, 
examinations, and medical opinions dated from March 1992 to 
March 2000; (5) private treatment records, including blood 
pressure readings, dated from October 1990 to September 1999; 
and (6) a Veterans Health Administration (VHA) expert medical 
opinion dated in April 2001.  

The aforementioned evidence is new to the record, and, in 
view of the standard for materiality set forth in Hodge, the 
Board finds that this new evidence bears directly and 
substantially on the question of whether the veteran has 
hypertension that was incurred in, or may be presumed to have 
been incurred in, service.  In particular, the Board points 
to the April 1999 VA examination that diagnosed mild 
hypertension and the June 1999 VA examination that indicated 
that the veteran had intermittent diastolic blood pressure 
elevations dating back to at least 1989.  Accordingly, the 
veteran's claim for service connection for hypertension is 
reopened.

Having reopened the veteran's claim for service connection 
for hypertension, the Board observes that the next step 
following the reopening of the claim is consideration of the 
claim on a de novo basis.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096,2099-2100 (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  There is no 
indication that there are additional service medical records 
which have not been associated with the claims folders.  VA 
treatment records, inpatient and outpatient, have been 
associated with the claims folders.  Private treatment 
records have also been associated with the claims folders.  
The veteran also indicated in August 1992 that the claims 
folder contained all the available, pertinent post-service 
records.  Thus, he has indicated that all the pertinent 
evidence developed during the applicable presumptive period 
in this case is included in the record.

There are also other reasons for the Board's determination 
that no further development is warranted.  This case has been 
remanded twice, and has been on appeal since 1991.  During 
the pendency of this appeal, the veteran has undergone three 
VA examinations in connection with his claim, one of which 
was supplemented by an addendum.  The case was referred to a 
VA cardiologist for a medical opinion, and, most recently, 
the case was referred to another VA cardiologist for a VHA 
expert medical opinion.  Further, the evidence of record 
includes the veteran's testimony at two hearings before VA 
personnel.  For these reasons, the Board concludes that the 
VA has adequately fulfilled its statutory duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See also, Murphy v. Derwinski, 1 Vet. App. 78 (1990) 
and Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the Board finds that the VA has already 
fulfilled the notice requirements of the VCAA.  The appellant 
was notified of the basic requirements for a successful claim 
for service connection in the February 1992 Statement of the 
Case and the July 1995 Supplemental Statement of the Case.  
Under these circumstances, the Board finds that adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  
Service connection may also be established for a disability 
that is diagnosed after separation from active service "when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  
38 C.F.R. § 3.303(d) (2000).  Certain chronic diseases, 
including hypertension, may be service-connected if 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  The Board 
must determine whether the evidence supports the claim or if 
it is in relative equipoise, with the appellant prevailing in 
either event, or whether a fair preponderance of the evidence 
is against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records shows that the 
veteran had blood pressure readings of 134/98 in June 1989 
and of 128/100 and 144/92 in January 1990.  Also, an undated 
electrocardiogram (ECG) noted sinus bradycardia.  Another ECG 
noted "normal sinus rhythm with sinus arrhythmia."  
However, the service medical records show no diagnosis of 
hypertension.  He was separated from service after a finding 
of unfitness due to left hip disability pursuant to a 
Physical Evaluation Board (PEB).  The PEB findings were 
based, in part, on a physical examination.  Complaint, 
treatment, or diagnosis referable to hypertension was not 
mentioned at that time.

The veteran separated from service on March 21, 1990.  Later 
that month, he filed a claim for service connection for a 
number of claimed disorders, but hypertension was not 
included among them.  An April 1990 VA examination noted 
present medication of Feldene and Tylenol.  Past medical 
history showed no prior heart disease or hypertension.  A 
review of systems led to the conclusion that there were no 
cardiovascular symptoms.  Blood pressure readings were 
126/104 and 124/104.  Physical examination showed normal 
sinus rhythm of the heart.  The impression included 
hypertension.

The veteran filed a claim for compensation for hypertension 
in May 1990 based upon the April 1990 impression of the VA 
examiner.  In June 1990 he underwent another VA examination.  
The examiner noted that the veteran's blood pressure was 
"slightly elevated on several occasions while in the 
service, but on many other occasions it was found to be 
normal."  The report noted that the veteran had never been 
treated for elevated blood pressure.  Blood pressure readings 
were:  110/90, 110/84, 110/84, 112/84, and 110/90.  The 
impression was "[n]ormotensive."

During his April 1992 hearing, the veteran submitted blood 
pressure readings taken over a 10-day period which were noted 
to be taken from the right arm.  The readings were:  164/92, 
130/90, 152/102, 136/96, 132/92, and 130/90.  During his 
March 1993 hearing, he stated that these readings were taken 
at a medical clinic in the federal office building where he 
worked.  During the April 1992 hearing, he also submitted a 
private treatment record dated in October 1990 which revealed 
a blood pressure reading of 130/90.  During his April 1992 
hearing, he testified that he was not taking medication for 
elevated blood pressure.  He also reported that in service, 
health care providers would tell him that his blood pressure 
was "a little high", would ask him if he had been running 
or drinking coffee, and then would "let it drop" without 
writing anything in his medical record.

The veteran reported he had received treatment after service 
at only one non-VA facility.  A July 1992 letter from a 
physician at that facility indicated that the veteran had 
first received treatment at his clinic in 1990.  The letter 
did not mention complaint, treatment, or diagnosis of 
hypertension or elevated blood pressure.  VA outpatient 
records dated from March to August 1992 were associated with 
the claims folder and did not show any complaint, treatment, 
or diagnosis of hypertension or elevated blood pressure.  In 
August 1992, the veteran was contacted, and he reported that 
there were no other post-service medical records available 
which had not been associated with the claims folder.

During his March 1993 hearing, the veteran testified that he 
was currently receiving treatment at VA for other disorders 
and that his VA treatment did not include regular blood 
pressure checks.  Pursuant to the Board's April 1994 remand, 
the veteran underwent another VA examination in June 1994.  
The veteran showed the examiner blood pressure readings taken 
over a 5-day period earlier that month, apparently by members 
of his local fire department who indicated that they were 
emergency medical technicians.  That document is of record.  
The examiner noted that the document showed blood pressure 
readings of:  148/92, 142/94, 110/90, 122/94, and 140/92.  
The veteran reported intermittent blood pressure elevations 
beginning in the late 1980s.  He reported that he always had 
normal readings on repeat examinations, that he had never 
been treated for hypertension, and that he had no symptoms or 
health problems related to hypertension.  

Right arm blood pressure readings were:  138/88, seated and 
142/90, standing. Left arm blood pressure readings were:  
138/82, supine; 136/88, seated; and 140/92, standing.  The 
remainder of the examination was essentially unremarkable.  
The assessment was of "borderline hypertension, with 
intermittent diastolic elevations in the low to mid 90's . . 
. ."  There was no treatment or physical findings suggestive 
of hypertensive disease.  It was further noted that due to 
the borderline and mild labile elevations of blood pressure, 
he would most likely be at risk for further blood pressure 
problems down the road.

A June 1995 addendum to the June 1994 examination report 
noted that the veteran had a normal EKG (electrocardiogram) 
in June 1994 and a normal chest X-ray in December 1993.  The 
examiner noted that the elevated readings had apparently been 
deemed not of such significance as to require medication.  
The examiner noted that dietary and weight recommendations 
had been noted, and that if these interventions were not 
successful, the veteran would be at a higher risk for 
developing sustained hypertension.

VA treatment records dated in September and October 1995, 
including a 5-day period of inpatient treatment, did not 
reveal complaint, treatment, or diagnosis referable to 
hypertension.  The inpatient treatment record noted blood 
pressure of 121/77.  Blood pressure taken during a June 1996 
VA examination for other disorders was 128/74.  A February 
1997 VA examination for other disorders noted that the 
veteran had been employed as a taxpayer service 
representative for 7 years.  A February 1999 note in the 
claims folder revealed that the veteran is a Seattle RO 
employee.

The veteran underwent another VA examination by a nurse 
practitioner on April 1, 1999.  His claims folder was noted 
to be available for review.  He reported that he was 
currently on no medications and that he had no symptoms 
associated with hypertension, like chest pain or shortness of 
breath.  The nurse practitioner noted the June 1994 blood 
pressure readings and found that they were "mildly elevated, 
which would be consistent with stage I hypertension."  Blood 
pressure during the examination was 130/92.  The nurse 
practitioner noted that "the National Committee for 
Hypertension has revised its guidelines and parameters for 
hypertension, stage I hypertension is define[d] as 3 
different readings greate[r] that 135/85.  The assessment was 
mild hypertension.

Thereafter, to complete the evaluation, the veteran came to 
the VAMC on two days and had three blood pressure readings 
taken each time.  Blood pressure readings on April 3 were:  
152/101, 136/97, and 134/92.  On April 6, the readings were:  
136/97, 126/90, and 126/90.  

In June 1999, the veteran underwent another VA examination.  
The examiner, a physician, noted that the claims folders and 
service medical record had been reviewed.  The examiner 
concluded that the veteran did have "intermittent diastolic 
blood pressure elevations dating back to at least 1989 . . . 
.  Again, in summary, there is data corroborating that this 
veteran had the transient blood pressure elevations dating 
back certainly as early as 1989."  

Private treatment records submitted by the veteran and dated 
from July to September 1999 did not show any complaint, 
treatment, or diagnosis referable to hypertension.  
Thereafter, the RO sent the veteran's claims folder to a 
board-certified cardiologist, G. V. Martin, M.D., and 
requested that the cardiologist determine whether the veteran 
had hypertension.  Dr. Martin concluded after review of the 
file that there was insufficient evidence in the file to 
document the diagnosis of hypertension.

Due to the conflicting opinions concerning whether the 
veteran had hypertension, in January 2001, the Board 
requested a VHA opinion which addressed that question.  The 
subsequent April 2001 VHA opinion was authored by a staff 
cardiologist, P. C. Simpson, M.D., at the VA Medical Center 
(MC) in San Francisco, California.  The cardiologist was also 
a Professor of Medicine at the University of California at 
San Francisco.  The cardiologist noted that the veteran's 
entire claims folder was reviewed and listed various blood 
pressure readings from 1985 to 1992 that were in the record.  
He stated, "[i]n my opinion there is no evidence pertinent 
to the question of whether the patient has current 
hypertension."  He concluded that "[t]he evidence for 
hypertension in 1992 is questionable" and that "[t]here is 
no evidence for sustained hypertension as of March, 1991, and 
no sustained hypertension during service."

First, the Board will address whether service connection for 
hypertension is warranted on a direct basis.  For 
compensation to be payable on a direct basis, hypertensive 
disease must have been incurred or aggravated while the 
veteran was on active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  There is no evidence to show, and the veteran does 
not contend, that the veteran had hypertension which pre-
existed service and was aggravated therein.  Accordingly, the 
Board will focus on service incurrence.

The Board notes that hypertensive disease or hypertension was 
not diagnosed in service.  Regardless, service connection may 
still be warranted if "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service."  38 C.F.R. § 3.303(d) (2000).  The 
Board finds that the preponderance of the evidence is against 
a finding that hypertensive disease was incurred in service.  
The Board bases its determination on several reasons.  

First, the evidence does not show clearly that the veteran 
has hypertensive disease (or hypertension) now, let alone 
when he was in service.  The April 2001 VHA cardiologist's 
opinion and the March 2000 VA cardiologist's opinion found 
insufficient evidence to diagnose hypertension.  In addition, 
the June 1999 VA examiner did not diagnose hypertension.  The 
June 1995 VA examination report addendum diagnosed labile, 
mild hypertension, and indicated that it was different from 
sustained hypertension.  In June 1994, that examiner gave an 
assessment of borderline hypertension.  Finally, the June 
1990 examiner found the veteran to be normotensive.  

These findings, that the veteran did not have hypertension, 
are reinforced by the statements made by the veteran.  He has 
repeatedly denied ever having symptoms commonly associated 
with hypertension.  Also, he has repeatedly denied ever 
taking medication or otherwise receiving treatment for 
hypertension.  Further, he reported only that he was told he 
had an occasional high blood pressure reading in service:  he 
never reported that a physician in service told him he had 
hypertension.  The Board also notes that no post-service 
treatment record, VA or private, diagnosed hypertension.   

Versus the four VA examination reports and one VHA opinion 
report which did not diagnose sustained hypertension, only 
two of the VA examinations show a diagnosis of hypertension.  
The first examination in April 1990 diagnosed hypertension, 
and the April 1999 examination diagnosed mild hypertension.  
This "positive" evidence is outweighed by the "negative" 
evidence.  First, there are only two medical opinions which 
clearly diagnose hypertension, versus five medical opinions 
which either do not diagnose hypertension at all, or diagnose 
the veteran with something other than sustained hypertension.  
Second, the Board finds the opinions of two board-certified 
cardiologist, who did not diagnose hypertension, to be more 
probative than the opinions of other physicians, as Drs. 
Martin and Simpson are specialists in the field.  For similar 
reasons, the Board also finds the physicians' opinions more 
probative than the opinion of a nurse practitioner.  In 
addition, the Board finds that the two cardiologists' 
opinions are more probative as they are the most recent, and 
as they reported that they reviewed all the evidence of 
record prior to reaching their conclusions.  The Board finds 
the negative evidence, where hypertension was not diagnosed, 
more probative as it is supported by more VA physicians as 
well as the board-certified cardiologists who reviewed the 
entire record, versus the opinions of a nurse practitioner 
and one VA physician that the veteran did have hypertension. 

The Board also finds that the other medical evidence of 
record supports the conclusion that a preponderance of the 
evidence is against the claim for direct service connection.  
The other medical evidence also does not show clearly that 
the veteran has hypertensive disease (or hypertension) now, 
let alone when he was in service.  A review of the private 
and VA post-service treatment records, as opposed to 
examination reports, does not reveal one document where there 
is a complaint, treatment, or diagnosis of hypertension. 

Even assuming that the veteran does currently have 
hypertension, the Board finds that that the preponderance of 
the evidence is against a finding that any current 
hypertensive disease was incurred in service.  In the seven 
medical examination reports and medical opinions of record, 
not one medical professional stated that hypertension was 
incurred in service.  The nurse practitioner, one of only two 
medical professionals who clearly diagnosed hypertension, did 
not appear to base her conclusion on evidence in the service 
medical records.  Instead, she appeared to base her 
conclusion on June 1994 blood pressure readings, taken 
several years after service.  Taking the standard cited by 
the nurse practitioner, that "stage I hypertension is 
define[d] as 3 different readings greate[r] that 135/85", 
the Board notes that there were no three readings in service 
where both the systolic and the diastolic numbers met this 
threshold.  In fact, the medical evidence reveals that it was 
not until 1992 that the record contained "3 different 
readings greate[r] that 135/85".

The Board also notes that the findings of the June 1999 VA 
examiner do not clearly support a conclusion that the veteran 
had hypertension in service.  All the examiner did reveal was 
that the veteran had "intermittent" or "transient" 
"diastolic blood pressure elevations dating back to at least 
1989."  The Board does not find this statement to mean that 
the veteran had hypertension in service.  The Board notes 
that the current VA hypertension regulations define 
hypertension as "diastolic blood pressure predominantly 
90mm. or greater."  The examiner did not use the term 
hypertension, and it is clear from his statements that the 
elevated blood pressure readings was not a sustained 
circumstance.  Thus, the Board finds that the preponderance 
of the medical evidence does not show that diastolic blood 
pressure was predominantly 90mm. or greater in service. 

Second, the Board will address whether service connection for 
hypertension is warranted on a presumptive basis.  Certain 
chronic diseases, including hypertension, may be service-
connected if manifested to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Hypertension is rated under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104.  As an initial matter, the Board notes that the VA's 
schedular criteria for rating hypertension were revised 
slightly, effective January 12, 1998, during the pendency of 
this appeal.  See 62 Fed. Reg. 65207 et seq. (December 11, 
1997).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), when a law changes during the pendency of a claim, 
the law most favorable to the veteran is to be applied.  See 
also VAOPGCPREC 3-2000.  The Board notes that the 
Supplemental Statement of the Case dated May 1998 did notify 
the veteran of the new schedular criteria, and he has had an 
opportunity to submit evidence and argument related to the 
new regulations.  Therefore, due process concerns are 
satisfied.  See Bernard, 4 Vet. App. at 384.

Under the old regulations, a 10 percent evaluation is 
assigned for diastolic pressure predominantly 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  "When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."  Id. at Note 2.

Under the new regulations, a 10 percent evaluation is 
assigned for "[d]iastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  "Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days."  Id. at 
Note 1.  "[T]he term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm."  Id.

The Board has separately applied the new and the old versions 
of the regulation to the facts of the case, discussed in 
further detail below, and has determined that neither the new 
nor the old provisions are more favorable to the veteran as, 
under either version, he did not meet the requirements of a 
10 percent schedular rating within one year of separation 
from service. 

The Board notes that in this case, in order to succeed in a 
grant of service connection for hypertension on a presumptive 
basis, either the old or the new requirements for a 10 
percent rating as provided by the VA regulations must be met.  
For this reason, the Board cannot apply, for example, the 
revised guidelines and parameters for hypertension prepared 
by the National Committee for Hypertension, which were 
mentioned by the nurse practitioner in her examination 
report, as a basis for a grant of presumptive service 
connection for hypertension. 

In April 1990 blood pressure readings were 126/104 and 
124/104.  In June 1990 blood pressure readings were:  110/90, 
110/84, 110/84, 112/84, and 110/90.  Thus, the medical 
evidence does not reveal diastolic blood pressure readings of 
predominantly 100 or more within one year of the veterans 
separation from service, from March 1990 to March 1991.  
Further, the medical evidence does not reveal that continuous 
medication was prescribed for control of hypertension during 
this period.  As a result, the Board does not find that 
hypertension was manifested to a degree of 10 percent or more 
within one year after separation from service under the old 
regulations.

Likewise, the Board does not find that hypertension was 
manifested to a degree of 10 percent or more within one year 
after separation from service under the new regulations.  
This is so for the same reasons as those noted when analyzing 
the old regulations.  In addition, the medical evidence 
during the presumptive one-year period does not show systolic 
pressure predominantly 160 or more.  Further, the Board notes 
that during this period hypertension was never confirmed by 
readings taken two or more times on at least three different 
days.  

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for hypertension.


ORDER

A claim for service connection for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

